NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
               in the limited circumstances allowed under Rule 23(e)(1).

                                           2022 IL App (3d) 210605-U

                                   Order filed May 9, 2022
      ____________________________________________________________________________

                                                      IN THE

                                      APPELLATE COURT OF ILLINOIS

                                                THIRD DISTRICT

                                                       2022

      In re D.S.,                            )     Appeal from the Circuit Court
                                             )     of the 10th Judicial Circuit,
             a Minor                         )     Peoria County, Illinois,
                                             )
      (The People of the State of Illinois,  )
                                             )
             Petitioner-Appellee,            )     Appeal No. 3-21-0605
                                             )     Circuit No. 18-JA-75
             v.                              )
                                             )
      D’Va S.,                               )     Honorable
                                             )     Timothy Cusack,
             Respondent-Appellant).          )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Lytton concurred in the judgment.
      ____________________________________________________________________________

                                                    ORDER

¶1             Held: The trial court did not err in terminating the mother’s parental rights.

¶2             The respondent, D’Va S., appeals, arguing that the court erred in terminating her parental

     rights.

¶3                                             I. BACKGROUND
¶4          On February 21, 2018, the State filed a petition for adjudication of wardship in which it

     alleged that D.S. (born June 2016) was a neglected minor. In support of that allegation, the State

     asserted that on February 17, 2018, the minor was taken to the hospital with a fever of 101.5

     degrees; was vomiting, lethargic, and pale; was found to have a hemoglobin level of 1.6 (whereas

     14 was normal); and the symptoms would have been apparent for a length of time prior to that

     date. The minor was diagnosed with congestive heart failure. The father reported that the minor’s

     diet consisted only of cow’s milk and french fries, while the respondent reported the minor’s diet

     to be chicken, roast beef, potatoes, apples, and popcorn. The respondent had the minor three days

     per week and the father had the minor four days per week. The respondent was previously indicated

     by the Department of Children and Family Services (DCFS) for inadequate supervision of the

     minor’s sibling. An Order for Temporary Shelter Care was entered. The respondent admitted all

     the allegations in the petition but stated that she took the minor to well-child checkups, his

     condition was not apparent “because of the flu”, and the minor’s sibling was returned to her

     custody. She noted that the minor was subject to a child custody proceeding in DuPage County,

     but there was no order affecting custody or visitation. The court found D.S. to be neglected on

     April 25, 2018.

¶5          On May 30, 2018, following a dispositional hearing, the court found the respondent unfit,

     based on the contents of the petition and the contents of the court report regarding the respondent’s

     participation and behavior before and after the events. The dispositional order required the

     respondent to perform the following tasks: (1) execute all authorizations for releases of information

     requested by DCFS to monitor and evaluate compliance; (2) cooperate fully with DCFS; (3)

     perform two random drug drops a month; (4) submit to a psychological examination and follow

     the recommendations; (5) participate and successfully complete counseling, including anger


                                                      2
     management, and provide DCFS with proof of successful completion; (6) participate and

     successfully complete a parenting course or classes and provide proof of successful completion;

     (7) obtain and maintain stable housing; (8) provide the caseworker with any change in address

     and/or phone number; (9) provide the assigned caseworker with the requested information of any

     individual requested by DCFS; and (10) attend supervised visits with the minor and demonstrate

     appropriate parenting conduct during the visits. The respondent appealed from the dispositional

     order, and this court affirmed. In re D.S., 2019 IL App (3d) 180415-U.

¶6          On September 14, 2020, the State filed a Petition for Termination of Parental Rights,

     alleging that the respondent was unfit pursuant to section 1(D)(m)(ii) of the Adoption Act (Act)

     (750 ILCS 50/1(D)(m)(ii) (West 2020)), in that she failed to make reasonable progress toward the

     return of the minor during the nine-month period of December 2, 2019, to September 2, 2020.

¶7          A hearing on the State’s termination petition was held on November 10, 2021. After the

     adjudication hearing, the court found that the State met its burden as none of the services had been

     completed and the respondent had made no effort to complete them. The court, thus, found the

     respondent unfit. The respondent does not appeal from this finding.

¶8          The matter proceeded to the best interest hearing. The best interest report stated that the

     minor’s current foster placement was willing and able to adopt him. When the minor was placed

     in the home on February 19, 2018, he was one year and eight months old. At the time of the report,

     he was five years old. The minor’s basic needs of food, shelter, health, and clothing were being

     met by his caregivers. The caseworker had at least monthly contact with the minor and his foster

     parents in the home and observed that it had adequate food, was in a good state of repair, and was

     adequate for the family size. The minor and his foster parents reside in a two-story house in a good




                                                      3
       neighborhood. There are other families in the area with young children. The minor is involved in

       the community through church.

¶9            The minor was in good health and up to date on all his medical needs. He was prescribed

       glasses for seeing long distance. “The eye doctor reported to [the minor’s] foster parents that early

       vision issues like what [the minor] has can be from severe iron deficiency at such a young age.”

       The minor was attending kindergarten and was enjoying and doing well in school. He received

       extra help in math and reading due to a delay in those areas. He progressed through the expected

       developmental milestones. He knew his colors and shapes and was learning how to write his name.

       The minor had developed his own personality but had been experiencing issues with anxiety and

       expressing his feelings. He was receiving individual counseling to help with those issues.

¶ 10          The minor did not fully understand his current situation. He considered his foster parents

       as his mom and dad as they are the only family he remembered caring for him. He had developed

       a strong bond with his foster parents and his extended foster family. The minor had not had any

       contact with the respondent since September 2019, and he never mentioned her. He had not been

       able to form any type of significant bond with her. However, he had a strong relationship with his

       foster parents, who he calls mommy and daddy. He was very affectionate towards his foster parents

       and clearly loved them and was comfortable around them. The minor stated that he was very happy

       and loved his foster family. The report stated that it was in the best interest of the minor that the

       respondent’s parental rights be terminated.

¶ 11          At the hearing, Melissa Shaw testified that she authored the best interest report and was a

       caseworker for Children’s Home. She stated that all of the minor’s needs were being provided for

       by the foster parents. He looked to the foster parents for safety and security, and they had a very

       strong, loving bond. There was an older boy in the house that the minor referred to as his brother.


                                                        4
       Shaw stated that the minor did not have a bond with the respondent. The minor’s bond with his

       foster parents was stronger than what he had with his biological parents. The foster parents stated

       that they would like to adopt the minor and make him a part of their family. She stated that it was

       in the minor’s best interest to change the permanency goal to adoption and terminate his biological

       parents’ parental rights.

¶ 12          On cross-examination, she agreed that COVID protocol required them to do video and

       phone calls for a period of time, which she stated were not as good as in person calls. However,

       she stated that there were not any visits between the respondent and the minor, whether video,

       phone, or in person. The respondent was not in contact with the caseworker. A couple of times

       they would schedule meetings to discuss the case and initiate visits, but the respondent failed to

       call in for the meetings.

¶ 13          The respondent testified that she had completed her psychological evaluation and parenting

       class and had obtained stable housing at her mother’s home. She also did a substance abuse

       treatment program and drug drops, which she showed via a letter from May 2019. She also testified

       that she saw a psychiatrist for medication and anger management and entered into evidence a visit

       from December 2020 which included a “risk assessment history” with dates from December 2018

       until December 2020. She stated that she just got a job the day before and would be able to support

       the minor. The respondent said that, when she still attended visits, they “were amazing.” The minor

       called her “momma” and would run to see her. When they said goodbye, she would tell him to be

       strong, and he would not cry. She took the minor’s paternal grandmother to visit, and the minor

       was able to see his maternal grandmother once. He has met other members of his extended family,

       and the respondent believed that he would recognize them. The respondent stated that the minor

       had an autistic older brother who had been looking for him. She said she loves her son and the


                                                       5
       only thing she was guilty of was trusting the minor’s father. The respondent asked the court not to

       terminate her parental rights.

¶ 14           The guardian ad litem (GAL) recommended that the court find it in the minor’s best interest

       to terminate the rights of both parents, stating that the statutory factors favored termination. The

       GAL noted that there was no indication that either parent would be able to provide for the physical

       safety and welfare of the minor. The minor had spent significant time with his foster parents, and

       they were able to provide for his safety and welfare. The minor had not seen the respondent for

       two years but had a strong bond with his foster parents. His current placement was the least

       disruptive placement for him, and he needed permanence.

¶ 15           The court stated that he agreed with the GAL’s recitation of some of the factors and stated

       that the statutory factors favor the current placement, and the best interest for the minor would be

       the termination of his biological parents’ parental rights. The respondent appeals.

¶ 16                                              II. ANALYSIS

¶ 17           On appeal, the respondent solely argues that the trial court’s finding that it was in the

       minor’s best interest to terminate her parental rights was against the manifest weight of the

       evidence.

¶ 18           When determining the child’s best interest, the circuit court must consider the following

       statutory factors: (a) the physical safety and welfare of the child, including food, shelter, health,

       and clothing; (b) the development of the child’s identity; (c) the child’s background and ties,

       including familial, cultural, and religious; (d) the child’s sense of attachment; (e) the child’s wishes

       and long-term goals; (f) the child’s community ties; (g) the child’s need for permanence; (h) the

       uniqueness of every family and child; (i) the risks attendant to entering and being in substitute

       care; and (j) the preferences of the persons available to care for the child. 705 ILCS 405/1-3(4.05)


                                                          6
       (West 2020). At a best interest hearing, the parent’s interest in maintaining a relationship with their

       child must yield to the child’s interest in maintaining a stable and loving home. In re D.T., 212 Ill.

       2d 347, 364 (2004). The State must prove by a preponderance of the evidence that termination of

       parental rights is in the best interest of the child. Id. at 366. On review, we will not disturb the trial

       court’s determination it is in the best interest of the child to terminate parental rights unless it is

       against the manifest weight of the evidence. In re O.S., 364 Ill. App. 3d 628, 633 (2006).

¶ 19           After reviewing the statutory factors, it is clear that the court did not err in terminating the

       respondent’s parental rights. The evidence presented through the report and the testimony showed

       that the physical safety and welfare of the minor, including food, shelter, health, and clothing are

       met by the foster family. The minor has developed an identity and personality while living in the

       foster home. He has a strong bond with his foster family, much more so than with his biological

       parents. His foster parents are the only parents he has really ever known. He was one year and

       eight months when he was placed with the foster parents and five years old at the time of the best

       interest hearing. The minor has developed ties with the community. He attends church, goes to

       kindergarten, and has friends in school and in the neighborhood. The minor is happy, and his foster

       family wishes to adopt him. It is time to give the minor permanence. See In re J.L., 236 Ill. 2d 329,

       344-45 (2010). The respondent has not pointed to any factors that favor reversing the court’s order.

       Accordingly, the court’s finding that it was in the best interest of the child to terminate the

       respondent’s parental rights was not against the manifest weight of the evidence.

¶ 20                                             III. CONCLUSION

¶ 21           The judgment of the circuit court of Peoria County is affirmed.

¶ 22           Affirmed.




                                                           7